Citation Nr: 1501927	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  08-29 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial evaluation in excess of 20 percent for a back disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability based on limitation of motion.

4.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability based on instability.

5.  Entitlement to an initial evaluation in excess of 10 percent for a bilateral foot disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs

ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) as part of the Benefits Delivery at Discharge program.  

This case was previously before the Board in October 2010, when it remanded the Veteran's claims in order to obtain VA treatment records, attempt to obtain private treatment records, and provide the Veteran with an additional VA examination of his left knee.  Additional VA treatment records were obtained, and the Veteran was provided with an additional examination in December 2013.  The Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

While this case was remanded, a July 2014 rating decision awarded the Veteran a separate 10 percent rating for the Veteran's left knee instability.  The issue of an increased rating for the Veteran's left knee disability remains on appeal because this award is not a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).




FINDINGS OF FACT

1.  The Veteran's tinnitus is evaluated as 10 percent disabling, which is the maximum authorized rating under Diagnostic Code 6260.

2.  The Veteran's back disability is manifested by forward flexion functionally limited by pain to no worse than 40 degrees and associated neurological deficits that are no more than slight in severity; intervertebral disc disease and ankylosis have not been shown.

3.  The Veteran's left knee disability is manifested by a range of motion functionally limited to no less than 70 degrees of flexion and full extension, and slight instability and by a dislocated semilunar cartilage with episodes of locking, pain and effusion.  Ankylosis, impairment of the tibia and fibula, and genu recurvatum have not been shown.

4.  The Veteran's bilateral pes planus is manifested by no more than moderate symptoms; neither severe nor pronounced bilateral pes planus have been shown.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014).

2.  The criteria for a rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria for a disability rating in excess of 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5260, 5261 (2014).

4.  The criteria for a disability rating of 20 percent for a dislocated semilunar cartilage in the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5258 (2014).

5.  The criteria for a disability rating in excess of 10 percent for instability of the left knee, to include a compensable rating earlier than June 14, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5257 (2014).

6.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that a letter from VA to the veteran that described evidence potentially helpful to the veteran but that did not specify the party responsible for obtaining such evidence did not meet the standard set forth in the VCAA).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In this case, the Veteran's claims for service connection were granted; the Veteran has appealed the downstream issue of the ratings that have been assigned.  Under these circumstances, because the original claim was granted, there are no further notice requirements under the aforementioned law.  Furthermore, neither the Veteran nor his representative has alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  In sum, the Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA treatment records, have been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the instant case, the Veteran was provided with examinations in November 2006, April 2008, August 2009, and December 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board notes that the Veteran's last examinations of his back disability and pes planus disability are now over five years old.  However, the mere passage of time since these examinations is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (April 7, 1995).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's back disability or pes planus disability since the August 2009 examinations, and neither the Veteran nor his representative has contended the contrary.

In September 2008, the Veteran requested a hearing before a member of the Board.  A hearing was scheduled to occur in August 2010, but the Veteran failed to appear for this hearing, and he did not provide good cause for having failed to appear.  He similarly has not requested that an additional hearing be scheduled.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2014).  

The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.



Increased Ratings Generally

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Increased Rating for Tinnitus

The Veteran contends that his service-connected tinnitus is more severely disabling than the currently-assigned 10 percent initial evaluation.

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2014).  The Veteran is currently in receipt of the maximum 10 percent evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Increased Rating for a Back Disability

In a March 2007 rating decision, service connection was granted for a back disability, and a 20 percent rating was assigned under Diagnostic Code 5237.  The Veteran argues that he is entitled to a greater rating.  

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  The Veteran's back disability will not be rated under the provisions applicable to intervertebral disc syndrome because the medical evidence of record does not suggest that the Veteran has this condition.  The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, in pertinent part:

20 percent: 	Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
40 percent: 	Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
50 percent: 	Unfavorable ankylosis of the entire thoracolumbar spine.
100 percent: 	Unfavorable ankylosis of the entire spine.

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2014).

"Ankylosis" is immobility and consolidation of a joint due to a disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

Turning to the facts in this case, the Veteran underwent an examination in November 2006, at which time he complained of stiffness and pain for the preceding four months.  The pain was intermittent and occurred twice daily, with each episode lasting for an hour.  The Veteran had pain during flare-ups.  The Veteran's posture and gait were normal.  Muscle spasm and tenderness were present in the paraspinal muscles of the thoracic and lumbar spine.  Straight leg testing was negative.  The Veteran had flexion to 60 degrees with pain at 40 degrees, extension to 15 degrees with pain at 10 degrees, bilateral lateral flexion to 26 degrees without pain, and bilateral lateral rotation to 24 degrees with pain at 22 degrees.  Repetitive use testing resulted in pain, fatigue, weakness, and lack of endurance, but no incoordination or additional limitation of motion.  The Veteran was diagnosed with a lumbar strain without signs of intervertebral disc syndrome.  X-rays of the Veteran's back were negative.  It was also noted that there was no nerve root involvement.

In January 2008, the Veteran indicated that he had back pain that bothered him when he bended and lifted.  The Veteran had paraspinous tenderness over the upper lumbar area.  Straight leg raising was negative.  The clinician diagnosed the Veteran with a mechanical back pain.  

The Veteran underwent a VA examination in April 2008, at which time the Veteran complained of morning stiffness.  The Veteran experienced hour-long episodes of pain that occurred daily with bending, lifting, and standing.  Bending and lifting bothered the Veteran.  The Veteran walked unaided, did not use a brace, and he could walk for one to two miles at a time.  The Veteran had a normal, upright posture and gait and the curvatures of the spine were normal.  Straight leg raising was negative bilaterally.  There was no paraspinal tenderness or palpable spasms.  The Veteran had forward flexion from 0 degrees to 90 degrees with pain at 70 degrees, extension from 0 degrees to 30 degrees with pain at 30 degrees, bilateral lateral flexion to 30 degrees with pain at 30 degrees, and bilateral lateral rotation to 30 degrees with pain at 30 degrees.  The Veteran's range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance upon repeated motion.  Radiological testing (including sensory, motor, and reflex testing) was normal.  The examiner diagnosed the Veteran with a thoracolumbar strain.  An October 2008 MRI indicated that the Veteran had a normal lumbar spine.  The examiner stated that the Veteran experienced mild functional impairment.

The Veteran underwent a VA examination in August 2009.  The Veteran denied experiencing stiffness, fatigue, spasm, or decreased motion.  The Veteran reported moderate pain in his back four times weekly, with each incident lasting for two hours.  The Veteran's pain was exacerbated by physical activity and it was relieved by rest.  During flare-ups, the Veteran experienced functional impairment in the form of pain with bending and lifting.  The Veteran's posture and gait were normal, and his walking was steady.  Muscle spasm, tenderness, guarding of movement, and weakness were absent.  Straight leg testing was negative, and Lasegue's sign was negative.  Physical examination did not reveal any radiating pain.  There was no ankylosis of the thoracolumbar spine.  The Veteran demonstrated forward flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 30 degrees.  The endpoints of the Veteran's range of motion were limited by pain.  Repetitive use testing did not result in additional loss of motion, but did result in increased pain.  Repetitive use did not result in additional limitation due to fatigue, weakness, lack of endurance, or incoordination.  Intervertebral disc syndrome was not shown.  An August 2009 radiological report indicated that the Veteran had small degenerative osteophytes in the lower thoracic and lumbar spine with no other significant abnormalities.  The Veteran was diagnosed with degenerative joint disease.  The Veteran indicated that he did not experience any overall functional impairment as a result of his back.

A May 2012 MRI examination revealed multilevel degenerative changes in the lumbar spine with varying degrees of stenosis.  In December 2012, the Veteran complained of pain in his mid-back of a 5 or 6 out of 10 severity.  The Veteran indicated that pain increased with prolonged sitting or standing.  The Veteran ambulated without assistive devices or gait deviation.  Straight leg raising testing was negative.  The Veteran had a full range of motion in all planes.  An increased lumbar lordosis was noted.  In January 2013, the Veteran indicated that he had back pain of a severity of 8 out of 10.  

Applying the relevant rating criteria to the facts in this, the Veteran has never been diagnosed with ankylosis, nor have his symptoms closely approximated ankylosis or immobility.  Similarly, at no time has the Veteran shown forward flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less, even taking pain into account.  At worst, the Veteran showed forward flexion functionally limited by pain to 40 degrees at the time of his November 2006 examination.  Moreover, since that time, the Veteran has consistently demonstrated range of motion which exceeds the limit for even a 10 percent rating.  Treatment records have been reviewed, but do not reveal limitation of motion in the back that his sufficient to warrant a higher rating.  As such, rating of 40 percent or greater is therefore unwarranted at any time.  

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2014).  Although the Board accepts the Veteran's assertions that his back disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his back disability generally do not demonstrate a degree of functional loss so as to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it does not.  As described, the Veteran consistently demonstrated pain free forward flexion to beyond the level required for a rating in excess of 20 percent.
 
Turning to neurological manifestations of the Veteran's back disability, in November 2006, the Veteran did not have radiating pain with movement.  There was no nerve root involvement, motor and sensory functions were normal, and reflexes were 1+.  In January 2008, deep tendon reflex testing was 1+ and equal bilaterally in the lower extremities.  In April 2008, it was noted that the Veteran's pain was non-radicular, and he had no paresthesias, weakness, or falls.  The Veteran's sensory examination, motor examination, and reflex examination were all normal.  In August 2009, the Veteran denied experiencing paresthesias, numbness, weakness, bowel or bladder complaints, or erectile dysfunction.  There was no evidence of radiating pain.  Muscle tone was normal.  Neurological testing revealed no sensory deficits from L1-L5 or S1.  There was no lumbosacral motor weakness.  Reflex testing was normal.  In May 2012, strength testing was normal, and sensation testing was intact to soft touch throughout the bilateral lower extremities, except sensation to the left medial knee was decreased.  Deep tendon reflexes were normal.  Electromyography testing found no evidence for a left-sided lumbar radiculopathy.  In October 2012, the Veteran complained of tingling and numbness in his leg.  A separate October 2012 record showed normal strength and 1+ reflexes in the patella and tibia.  Sensory deficits were noted at the bilateral feet in a stocking distribution.  The clinician noted that the Veteran's L4/L5 disc protrusion was inconsistent with the Veteran's pain complaints.  The clinician noted that the Veteran had possible peripheral neuropathy that was likely secondary to diabetes.  In December 2012, the Veteran complained of occasional numbness in his bilateral lower extremities.

The record contains scant evidence of objective neurological manifestations associated with the Veteran's back disability.  To the extent that the Veteran has complained of symptoms such as tingling or decreased sensation, an October 2012 clinician associated these symptoms with the Veteran's diabetes.  The weight of the evidence of record from this period does not indicate that the Veteran had neurological manifestations that rose even to the level of mild incomplete paralysis, as would be required for a compensable rating for diseases of the nerves.  Moreover, while the Veteran is considered competent to report pain in his back or legs, he lacks the medical training or expertise to determine that such pain was neurologic in nature, as such a determination is a complex medical question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Medical professionals who have examined the Veteran have been aware of the Veteran's complaints of symptoms such as decreased sensation, but they have consistently found that the Veteran does not have a neurologic impairment as a result of his back disability.  The Board thus finds that the competent evidence of record fails to reflect that the Veteran has separate neurological impairment associated with his service-connected back disability for which a separate evaluation may be assigned.
  
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 20 percent for a back disability.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Left Knee Disability

In a March 2007 rating decision, service connection was granted for a left knee disability, and a 10 percent rating was assigned under Diagnostic Code 5024-5260.  In a July 2014 rating decision, a separate 10 percent disability evaluation was awarded based on the Veteran's left knee instability.  The Veteran argues that he is entitled to greater ratings.  

The Board has considered the applicability of each of the Diagnostic Codes applicable to the knees to determine whether the Veteran is entitled to a greater or separate disability rating.  As will be discussed in greater detail below, there is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2014).  

With these Diagnostic Codes excluded, the Board will first address whether the Veteran is entitled to a greater rating based on the Diagnostic Codes applicable to limitation of motion of the left knee.  Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).  Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Turning to the facts in this case, by way of history, during the Veteran's active duty service, he underwent an operation to repair a torn meniscus in 2005.  In 2006, the Veteran had an additional surgery in order to perform a lateral release of the left patella.  

The Veteran underwent an examination in November 2006.  The Veteran complained of weakness and swelling in the left knee since 2004.  The pain was intermittent and occurred about twice daily.  The pain lasted for about one hour and did not travel.  The pain was aching, sticking, cramping, and sharp.  The Veteran's pain severity was estimated at a level 4 and was elicited by physical activity and standing for prolonged periods of time.  The pain relieved itself, and the Veteran could function without medication.  The Veteran had functional impairment in the form of pain during flare-ups.  The left knee was tender to palpation, but there was no edema, effusion, weakness, redness, heat, abnormal movement, or guarding of movement of the left knee.  The left knee joint was not in fixed in position, and there was no joint effusion or crepitus.  The Veteran had a range of motion from 0 degrees to 110 degrees, with pain at 110 degrees.  Repetitive use produced additional pain, fatigue, weakness, and lack of endurance, but no incoordination.  Repetitive use did not produce an additional limitation of motion.

In March 2007, the Veteran reported that he injured his left knee three days before discharge from active service.  The Veteran complained of pain and swelling in his left knee after walking.  The Veteran had a small peripatellar effusion of the left knee, and his kneecap was tender to palpation.  An April 2007 MRI indicated that the Veteran had a focal tear of the posterior horn of the lateral meniscus; the rest of the Veteran's knee study was unremarkable.  An April 2007 x-ray of the Veteran's left knee showed minimal degenerative changes.  In May 2007, the Veteran complained of pain in the left knee.  The Veteran had no locking symptoms.  The Veteran had extension to 0 degrees and flexion to 120 degrees.  In August 2007, it was noted that the Veteran had pain with knee flexion, and the clinician noted that the Veteran had a previous history of lateral release and meniscectomy.  The Veteran demonstrated range of motion from 0 to 130 degrees.  

In January 2008, the Veteran's left knee did not have effusions.  The Veteran had tenderness over the lateral joint line of the left knee.  An October 2008 MRI indicated that the Veteran had a normal left knee.  

A January 2009 clinical note indicated that the Veteran had a normal MRI of the left knee.  The Veteran underwent a VA examination in August 2009.  The Veteran reported experiencing weakness, stiffness, swelling, lack of endurance, tenderness, and pain.  The Veteran denied experiencing heat, redness, locking, fatigability, deformity, drainage, or effusion.  The Veteran reported experiencing flare-ups of symptoms as often as once monthly, with each flare-up lasting for two days.  Physical activity precipitated the flare-ups.  During flare-ups, the Veteran had a limited ability to stand, walk, and squat.  The left knee had guarding of movement, but no signs of edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage.  The examiner observed locking, pain, and crepitus.  The Veteran did not have genu recurvatum.  The Veteran had a range of motion from 0 degrees to 140 degrees.  Repetitive use testing was not possible because of the Veteran's complaints of pain.  An August 2009 radiological report indicated that the Veteran had a normal left knee.  

In May 2012, the Veteran had a full active range of motion throughout his bilateral lower extremities with normal strength.  In June 2012, the Veteran denied experiencing popping in the left knee.  The clinician observed no swelling or redness in the Veteran's left knee.  There was tenderness with palpation over the patella and with valgus stress.  The Veteran had an active range of motion from 0 degrees to 110 degrees.  The patella tracked laterally with passive flexion and extension and was tender.  

In July 2012, the Veteran reported that he could not bend his left knee.  The Veteran reported that he had some swelling in the knee, and he could not stand.  The Veteran was given an intramuscular injection in an emergency room in order to treat the knee pain.  The Veteran reported that he felt like his knee occasionally gave out.  The Veteran complained of knee pain of a 9 out of 10 severity.  Increased swelling in the left knee compared to the right was noted.  The Veteran was able to flex and extend his leg with pain.  

In an August 2012 physical therapy consultation, the Veteran demonstrated range of motion in the left knee from 0 degrees to 110 degrees.  The Veteran had 4/5 strength in his left knee.  The Veteran's left knee was positive for grinding and crepitus.  The Veteran's left knee was tender to palpation.  The Veteran's patella was freely mobile.  

In September 2012, the Veteran demonstrated range of motion from 0 degrees to 120 degrees in his left knee.  The Veteran had a positive apprehension sign.  Ligament testing was stable.  The Veteran was diagnosed with a probable subluxing patella.  

In December 2012, the Veteran complained of pain in his constant, sharp pain in his left knee of a severity of 3 out of 10.  In a separate December 2012 record, the Veteran had a positive apprehension sign.  A physical therapy record from December 2012 indicated that the Veteran had a normal range of motion and strength in the bilateral lower extremities.  

In April 2013, the Veteran rated the pain in his knee as 2 out of 10.  The Veteran was ambulatory.  The Veteran complained of a constant, burning pain in his left knee.  In an April 2013 orthopedic treatment record, the Veteran demonstrated range of motion from 0 degrees to 90 degrees.  The Veteran had no patellar apprehension and no maltracking.  The Veteran had no effusion, but he had tenderness.  The Veteran was diagnosed with chronic left knee pain and instability following two prior surgeries.  

The Veteran underwent a VA examination in December 2013.  The Veteran reported that he experienced a pain level in his left knee of 7 to 8 most days, with the pain occasionally rising to a 9.  The Veteran indicated that flare-ups impacted the function of his left knee when he stood for more than two hours at a time.  The Veteran had flexion to 105 degrees with pain at 70 degrees; extension to 0 degrees with pain at 10 degrees.  Repetitive use testing resulted in flexion to 100 degrees and extension to 0 degrees.  Following repetitive use, the Veteran had functional impairment in the form of less movement than normal, weakened movement, painful movement, and instability of station.  The Veteran had tenderness or pain to palpation for the joint line or soft tissues of the left knee.  Muscle strength testing revealed normal strength as to knee flexion and active movement against some resistance as to left knee extension.  The examiner noted that the Veteran had a meniscal tear, frequent episodes of joint locking, and frequent episodes of joint pain on the left side.  The examiner indicated that the Veteran underwent a meniscectomy in 2005 or 2006.  The Veteran had residual pain, locking, and dislocating as a result of this meniscectomy.  Radiographic testing indicated that the Veteran had degenerative changes of the left knee.  The examiner indicated that the tear of the posterior horn of the meniscus was extending further to the meniscus root in 2012 as compared to 2005.  The examiner indicated that pain could significantly limit the Veteran's functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Veteran did not experience locking of the knees during examination.  

Turning to an evaluation of the evidence of record, the Veteran is currently in receipt of a 10 percent disability evaluation based on impairment of flexion.  A disability rating of 20 percent under the Diagnostic Code applicable to impairment of flexion requires flexion limited to 30 degrees.  The Veteran has never demonstrated flexion to 30 degrees or fewer, even when taking pain into consideration.  At worst, the Veteran demonstrated flexion to 70 degrees with pain at the time of his December 2013 examination.  A disability rating in excess of 10 percent under Diagnostic Code 5260 is therefore unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

With respect to extension, the Veteran consistently showed full extension to 0 degrees each time range of motion testing has been conducted.   At the time of the Veteran's December 2013 examination, the Veteran showed extension with pain at 10 degrees.  However, as explained, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  In this case, it is not shown that the pain effectively limited extension to 10 degrees.  For example, repetitive motion testing did not show that extension was effectively stopped short of full extension.  As such, there is not a basis for a compensable rating based solely on extension.

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing consistently failed to produce additional losses in the Veteran's range of motion.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  In fact, the complaints of left knee pain, coupled with the limitation motion of the left knee, provided the basis for the compensable rating that has been assigned.  See 38 C.F.R. § 4.59 (2014).
 
Turning next to a greater rating based on instability of the left knee, VA's General Counsel has concluded that limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6.  When the semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Turning to the facts in this case, in November 2006, the Veteran complained of giving way in his left knee since 2004.  The examiner observed no evidence of recurrent subluxation of the left knee, and stability testing was negative.  In May 2007, the Veteran again complained of occasional giving way of the left knee.  There was no varus or valgus instability at 30 degrees or 90 degrees, and Lachman's test was equivocal with a firm endpoint.  In August 2007, the Veteran complained that his patella felt loose, but a clinician noted no patellar dislocation.  There was no varus or valgus instability at 30 degrees or 90 degrees, and Lachman's test was equivocal with a firm endpoint.  The Veteran was given a compressive knee brace.   

In an August 2009 examination, the Veteran reported giving way and dislocation, but he denied experiencing subluxation.  The examiner did not observe signs of instability, and no subluxation was noted.  The examiner was unable to perform full stability testing on the Veteran's left knee, however, because of pain.  

In June 2012, the Veteran reported that his patella dislocated laterally at times, and the clinician noted that the Veteran's patella tracked laterally with passive flexion.  In August 2012, anterior and posterior drawer testing were normal, and valgus/varus testing was normal.  In September 2012, ligament testing of the Veteran's left knee was stable.  The Veteran was diagnosed with a probable subluxing patella.  In April 2013, the Veteran's left knee was noted to be stable, but the clinician diagnosed the Veteran with knee instability following his two knee surgeries.  

In December 2013, Lachman's test for anterior stability was normal.  The posterior drawer test for posterior instability was normal.  The Veteran had 1+  medial-lateral instability of the left knee.  There was evidence or a history of recurrent patellar subluxation or dislocation of the left knee, and the examiner indicated that the severity was slight.  The Veteran had residual dislocating as a result of his in-service meniscectomy.  The examiner indicated that the Veteran's left patella was stable during the initial phase of the examination; after range of motion testing, the Veteran had lateral subluxation of the patella.  The Veteran occasionally used a brace.

The Veteran is currently in receipt of a 10 percent disability evaluation under Diagnostic Code 5257.  A greater disability evaluation under this Diagnostic Code would require a showing of "moderate" instability, which the Veteran has not been shown to have.  From November 2006 to June 2012, clinicians were consistently unable to find objective evidence of instability in the Veteran's left knee.  The December 2013 examiner characterized the severity of the Veteran's instability as "slight," and lateral subluxation of the Veteran's patella was elicited after range of motion testing.  While the Board acknowledges the Veteran's contentions of record that he experienced symptoms such as frequent giving way of his left knee, the Board places greater weight on the narrative medical reports, which, based on physical examinations that showed only slight instability, do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "moderate" level of severity.  As such, a compensable rating is not warranted based on instability earlier than June 2012, and a rating in excess of 10 percent is not warranted thereafter.

Lastly, the Board must consider whether a separate rating is warranted based on meniscal problems.  Under Diagnostic Code 5258, when semilunar cartilage (i.e. the meniscus) is dislocated, with frequent episodes of ''locking,'' pain, and effusion into the joint a 20 percent rating is assigned.  When the semilunar cartilage is removed and symptomatic, a 10 percent rating is assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.

Here, the evidence shows that that the Veteran underwent a partial meniscectomy while in service.  However, an April 2007 MRI indicated that the Veteran had a focal tear of the posterior horn of the lateral meniscus.  At the December 2013 VA examination, it was noted that the tear of the posterior horn of the meniscus was extending further to the meniscus root in 2012 as compared to 2005.  A torn meniscus is synonymous with dislocation of the semilunar cartilage.  The examiner added that the Veteran experienced frequent episodes of joint locking, and frequent episodes of joint pain on the left side.  As such, the Board is satisfied that the criteria for a 20 percent rating under DC 5258 have been met, and to this extent the Veteran's claim is granted.

Accordingly, the Board finds that the preponderance of the evidence: a) is against the assignment of a rating greater than 10 percent for limitation of flexion of the left knee; b) is against the assignment of a separate compensable rating for limitation of extension of the left knee; c) supports the assignment of a 20 percent rating under Diagnostic Code 5258; and d) is against the assignment of a either a compensable rating earlier than June 2012 or a rating greater than 10 percent for instability of the left knee.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for a Bilateral Foot Disability

In a March 2007 rating decision, service connection was granted for pes planus with plantar fasciitis, and a 10 percent rating was assigned under Diagnostic Code 5020-5276.  The Veteran argues that he is entitled to a greater rating.  

Disabilities of the feet are evaluated under Diagnostic Codes 5276-5284.  38 C.F.R. § 4.71a (2014).  The Veteran's bilateral foot disability is currently rated under Diagnostic Code 5276, which is applicable to pes planus.  Under Diagnostic Code 5276, a 10 percent evaluation is assigned for unilateral or bilateral moderate acquired flatfoot with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is assigned for bilateral pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).

Diagnostic Code 5284 applies to other foot injuries, with a 10 percent evaluation applying to moderate injuries, a 20 percent evaluation applying to moderately severe injuries, and a 30 percent evaluation applying to severe injuries.  Words such as "moderate," "severe," "pronounced," and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2014).  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.

The Board has reviewed the remaining diagnostic codes relating to foot disabilities and finds that they are not applicable.  Diagnostic Codes 5277 (weak foot), 5279 (metatarsalgia), 5280 (hallux valgus), 5281 (hallux rigidus), and 5282 (hammer toe) do not provide for disabilities in excess of those assigned for the Veteran's pes planus.  Accordingly, these rating codes do not apply.  The evidence of record does not show acquired claw foot (pes cavus) or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, Diagnostic Codes 5278 (claw foot) and 5283 (tarsal or metatarsal bones, malunion of, or nonunion of) do not apply.  

Turning to the facts in this case, in a November 2006 examination, the Veteran complained of experiencing intermittent aching, sharp pain about three times daily.  The Veteran had weakness, stiffness, and swelling when standing or walking.  The Veteran did not undergo treatment for this condition.  The feet did not show signs of abnormal weight-bearing.  The Veteran had pain on palpation of the soles of both feet with moderate tenderness.  There was no inward rotation of the superior portion of the heel, medial tilting of the upper border of the talus, marked pronation, or eversion.  There was no tenderness in the Achilles tendon and there was good alignment bilaterally.  The Veteran did not have clawfeet, dropped forefoot, or a marked varus deformity.  Dorsiflexion of the toe produced no pain.  Palpation of the metatarsal heads produced no tenderness.  The Veteran did not have hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  The Veteran did not wear corrective appliances.  The examiner diagnosed the Veteran with bilateral plantar fasciitis, bilateral pes planus, and a bilateral mild hallux valgus deformity.  Radiological testing confirmed that the Veteran had a pes planus deformity and a mild hallux valgus deformity of the bilateral feet.

The Veteran underwent a VA examination in August 2009.  The examiner observed no signs of abnormal weight-bearing, breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require any assistive devices for ambulation.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the great toes.  Palpation of the plantar surfaces revealed no tenderness.  Alignment of the Achilles tendon was normal both weight-bearing and non-weight-bearing.  Pes planus was present.  There was no valgus present, and there was no malalignment of the forefoot or midfoot.  There was no deformity such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or eversion of the whole foot.  Pes cavus, hammertoes, Morton's metatarsalgia, hallux valgus, and hallux rigidus were not present.  The Veteran had no limitation with standing and walking, and he did not require any support with his shoes.  An August 2009 radiological report revealed that the Veteran had a pes planus deformity bilaterally with a degenerative Achilles calcaneal spur.  

Turning now to an application of the pertinent regulations to the facts in this case, the Board finds that a disability evaluation in excess of the currently-assigned 10 percent evaluation is not available to the Veteran.  A 30 percent evaluation of pes planus contemplates a "severe" condition, and a 50 percent evaluation contemplates a "pronounced" condition; the Board finds that the Veteran's symptoms do not approximate the criteria associated with these greater ratings.

The Board observes that no clinician of record has characterized the Veteran's pes planus as "severe" or "pronounced" in nature.  The Board must additionally observe that the Veteran has not sought medical treatment for his pes planus.  Such a lack of ongoing care for this condition is inconsistent with a finding that the Veteran experiences symptoms of pes planus that are severe or pronounced in nature.

Furthermore, at no time has the Veteran shown objective evidence of a "marked" deformity; marked pronation was not found in November 2006 or August 2009.  These findings are inconsistent with the marked deformity that is associated with ratings for pes planus of 30 percent or greater.

The Board acknowledges the Veteran's contention that he experiences pain in his feet as a result of his pes planus, and it does not wish to minimize the impact of this pain.  However, it is noted that pain is specifically contemplated by the Veteran's current 10 percent evaluation for "moderate" pes planus.  After all, with no symptomatology the disability would not be found to be moderate, and pain appears to be the predominant symptom.  The Board finds that while the Veteran has demonstrated pain-for example, in November 2006, the examiner noted that the Veteran had pain on palpation of the soles of both feet-the record is not otherwise consistent with a finding that the Veteran suffered from the severity of pain that would be associated with a 30 percent rating or greater for pes planus.  The August 2009 examiner was unable to find objective evidence of pain or tenderness in the Veteran's feet.  Furthermore, again, the Board must note that the Veteran has not sought medical treatment for the pain associated with his pes planus, which the Board finds to be inconsistent with a finding that the Veteran's pes planus is severe or pronounced in degree.  

Neither the November 2006 examiner nor the August 2009 examiner found characteristic callosities or abnormal weight-bearing.  While the November 2006 examiner noted the Veteran's complaints of swelling, clinical evidence of swelling was not noted at that time, nor was it noted in August 2009.  Despite the presence of this complaint of swelling, the Board does not find that the Veteran has presented an overall symptom picture that more closely resembles a 30 percent evaluation than the current 10 percent evaluation.  

Furthermore, the Veteran has not shown the extreme tenderness of plantar surfaces of the feet, or the marked inward displacement and severe spasm of the tendo achillis on manipulation that is associated with a 50 percent evaluation of pes planus.  The Veteran's Achilles was normally aligned at the VA examinations without evidence of spasm.  In sum, the Board finds that the symptoms associated with the Veteran's pes planus are, at most, moderate in severity.

For similar reasons, a rating in excess of the currently-assigned 10 percent rating is unavailable to the Veteran under Diagnostic Code 5284, because the Board has found that the Veteran's symptom picture is of no more than moderate severity.  

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his pes planus disability causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  

In sum, a schedular rating in excess of 10 percent for bilateral pes planus is denied.

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's tinnitus, back disability, left knee disability, or pes planus disability that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions is fully addressed by the schedular rating criteria under which such disabilities are rated.  The Veteran's complaints regarding his tinnitus are ringing in the ears.  The Veteran's complaints regarding his back disability focus primarily on painful, limited motion.  The Veteran's complaints regarding his left knee disability focus primarily on limitation of motion and instability.  The Veteran's complaints regarding his pes planus focus primarily on pain.  The Board finds that such manifestations are fully contemplated by the rating schedule for these disabilities.  The Board finds that there are no additional symptoms of the disabilities that are not addressed by the rating schedule.  Therefore, referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his tinnitus, back disability, knee disability, or pes planus.  Records from January 2008, April 2008, May 2008, May 2010, and March 2014 indicated that the Veteran was employed at those times.  
Therefore, the Board finds that a claim for TDIU is not raised by the record.
ORDER

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial evaluation in excess of 20 percent for a back disability is denied.

An initial evaluation in excess of 10 percent for limitation of motion of the left knee is denied.

An separate evaluation of 20 percent for a dislocated semilunar cartilage in the left knee is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for instability of the left knee, to include a compensable rating earlier than June 2012, is denied.

An initial evaluation in excess of 10 percent for a bilateral foot disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


